1

2

3

4

5

6

7

8
                          IN THE UNITED STATES DISTRICT COURT
9
                                       DISTRICT OF NEVADA
10
     SONOMA SPRINGS LIMITED                            Case No.:    3:18-CV-0021-LRH-CBC
11   PARTNERSHIP, a Nevada limited partnership,
     and SONOMA SPRINGS ASSOCIATES, LLC,
12   a Nevada limited liability company,

13                       Plaintiffs,                   STIPULATION AND ORDER
                                                       EXTENDING DEADLINE FOR SONOMA
14          v.                                         SPRINGS LIMITED PARTNERSHIP AND
                                                       SONOMA SPRINGS ASSOCIATES, LLC
15   FIDELITY AND DEPOSIT COMPANY OF                   TO FILE A RESPONSE TO
     MARYLAND, a Maryland Corporation and              DEFENDANTS' MOTION FOR
16   ZURICH AMERICAN INSURANCE                         SUMMARY JUDGMENT
     COMPANY OF ILLINOIS, a Maryland
17                                                                 (FIRST REQUEST)
     Corporation and DOES 1-20, inclusive,
18
                         Defendants
19

20          IT IS HEREBY STIPULATED by and between Plaintiffs, SONOMA SPRINGS

21   LIMITED PARTNERSHIP and SONOMA SPRINGS ASSOCIATES, LLC, (hereinafter

22   collectively “Plaintiffs”), by and through their counsel of record, JAMES W. PUZEY, ESQ. and

23   AUDREY DAMONTE, ESQ., of HOLLEY DRIGGS WALCH FINE PUZEY STEIN &

24   THOMPSON and Defendants, FIDELITY AND DEPOSIT COMPANY OF MARYLAND, and

25   ZURICH AMERICAN INSURANCE COMPANY OF ILLINOIS, (hereinafter collectively

26   “Defendants”) by and through their counsel of record, DAVID SLAUGHTER, ESQ., of SNOW

27   CHRISTENSEN & MARTINEAU that Plaintiffs and Defendants agree to extend the deadline

28


                                                 -1-
1    from January 17, 2019 to February 4, 2019, for Pl aintiffs to fil e their response to Defendants’

2    Motion for Summary Judgement (ECF No. 60) (the “Motion”).

3           The Defendants filed their Motion for Summary Judgment on December 27, 2018. The

4    Plaintiffs are in the process of acquiring and reviewing all relevant documents, so that it can

5    meaningfully respond to the specific arguments contained in the Motion. Defendants have

6    consented to Plaintiffs’ request for an extension to and including February 4, 2019, to file a

7    response to the Motion.

8           This is the first stipulation for an extension of time for Plaintiffs to respond to Defendants’

9    Motion and is being made in good faith and not for purpose of undue delay. No additional requests

10   for extensions are contemplated.

11   Dated: January 14, 2019                         Dated: January 14, 2019                         .

12    HOLLEY DRIGGS WALCH FINE                         SNOW CHRISTENSEN & MARTINEAU
      PUZEY STEIN & THOMPSON
13

14    /s/ Audrey Damonte                               /s/ David W. Slaughter
      ______________________________                   ___________________________________
15    JAMES W. PUZEY, ESQ.                              DAVID SLAUGHTER, ESQ.
      Nevada Bar No. 5745                               10 Exchange Place, 11th Floor
16    AUDREY DAMONTE, ESQ.                              Salt Lake City, Utah 84111
      Nevada Bar No.4244
17    800 S. Meadows Parkway                           JASON W. PEAK, ESQ.
      Suite 800                                        RYAN W. LEARY, ESQ.
18                                                     Laxalt & Nomura, Ltd.
      Reno, Nevada 89521
      Telephone: 775 851-8700                          9790 Gateway Dr., Ste. 200
19
      Attorneys for Plaintiffs                         Reno, NV 89521
20                                                     Attorneys for Defendants

21                                                ORDER
            IT IS SO ORDERED.
22
            DATED this 15th day of January, 2019.
23

24

25                                                 _____________________________________
                                                   LARRY R. HICKS
26                                                 UNITED STATES DISTRICT JUDGE
27

28


                                                     -2-
